Order entered January 31, 2022




                                      In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-21-00878-CV

              D. KYLE FAGIN, INDIVIDUALLY AND AS
               TRUSTEE AND BENEFICIARY OF THE
     D. KYLE FAGIN QUALIFIED SUBCHAPTER S TRUST, Appellant

                                       V.

    INWOOD NATIONAL BANK AND INWOOD BANCSHARES, INC.
               AND CHRISTY FAGIN, Appellees

                On Appeal from the 116th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-20-01688

                                     ORDER

      Before the Court is appellant’s January 27, 2022 unopposed second motion

for an extension of time to file his brief on the merits. We GRANT the motion.

We ORDER the brief tendered to this Court by appellant on January 27, 2022 filed

as of the date of this order.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE